UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHAHIN HAGIAN GOLESORKHI; MAHIN
HAGIHA MOSHARI,
Plaintiffs-Appellants,
                                                                No. 96-2211
v.

LUFTHANSA GERMAN AIRLINES,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-95-1723-A, CA-96-666-A)

Submitted: August 5, 1997

Decided: September 10, 1997

Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Stephen R. Palmer, LAW OFFICES OF STEPHEN R. PALMER,
Alexandria, Virginia; Christopher Patusky, MAHON & PATUSKY,
Washington, D.C., for Appellant. Thomas J. Whalen, Timothy J.
Lynes, Evelyn D. Sahr, CONDON & FORSYTH, Washington, D.C.,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This appeal arises from events that occurred during Shahin Gole-
sorkhi's and Mahin Moshari's (the Appellants) flight from Dulles
International Airport to Frankfurt, Germany, and a connecting flight
to Tehran, Iran, aboard Lufthansa German Airlines (Lufthansa) in
December 1994. The Appellants claim that they were so traumatized
by their experiences traveling on Lufthansa that they were hospital-
ized for severe physical and mental injuries, and continue to suffer
physiological and emotional problems. Seeking compensatory and
punitive damages in excess of two million dollars, the Appellants
filed a five-count complaint alleging: 1) assault; 2) battery; 3) inten-
tional infliction of emotional distress; 4) breach of contract; and 5)
breach of fiduciary duty. Before the case was submitted to the jury the
Appellants dropped their fiduciary duty claims, and the court granted
summary judgment on the breach of contact claims, and directed a
verdict pursuant to FED. R. CIV. P. 50(a) on the claims of assault,
intentional infliction of emotional distress, and Moshari's battery
claim. Thus, only Golesorkhi's battery claim was submitted to the
jury, and the jury quickly returned a verdict in favor of Lufthansa.
Finding no reversible error, we affirm the district court's final judg-
ment.

On appeal, the Appellants challenge the district court's decision to
exclude evidence related to the Frankfurt to Tehran segment of their
flight and two letters written by Golesorkhi that recounted the events
of the trip. The Appellants contend that they should have been
allowed to present the evidence in order to provide the jury with a
complete picture of Lufthansa's conduct. We review the district
court's evidentiary rulings for an abuse of discretion.1
_________________________________________________________________
1 See Superior Form Builders, Inc. v. Dan Chase Taxidermy Supply Co.
Inc., 74 F.3d 488, 495 (4th Cir. 1996).

                    2
The district court did not abuse its discretion in finding the Frank-
furt to Tehran flight unrelated and nonprobative to the claims associ-
ated with the Dulles to Frankfurt flight because the two flight
segments were separated by over ten hours and involved completely
different flight crews. Further, the letters the Appellants sought to
admit into evidence merely recounted the Appellants' versions of the
facts. Given that both Appellants testified to what allegedly occurred,
the letters were cumulative and properly excluded. Additionally, the
reference by Lufthansa to a line in one of the letters during cross-
examination did not concern factual allegations, but was intended to
show Golesorkhi's propensity to cause disputes. Exclusion of the
entire letter was proper because Golesorkhi was allowed to explain
her statement in the letter that she was not merely causing another
quarrel; however, she was not allowed to corroborate her testimony
concerning the events on the plane with hearsay evidence created in
anticipation of litigation. We find no abuse of discretion in the exclu-
sion of evidence.

Next, the Appellants assert that the district court erred in granting
a directed verdict for Lufthansa on both Appellants' claims of assault
and intention infliction of emotional distress, and Moshari's battery
claim. The Appellants' claims are without merit because they failed
to provide a sufficient evidentiary basis for a reasonable jury to find
under Virginia law that an assault, battery, or intentional infliction of
emotional distress occurred.2 This Court reviews the district court's
decision to grant a directed verdict de novo.3

In Virginia, an assault is an unlawful attempt or threat to do bodily
harm to another by force which creates a well-founded fear of immi-
nent peril.4 It is insufficient for the Appellants to claim that they were
terrified by the Lufthansa flight crew; they must establish that the fear
was well-founded.5 The Appellants' allegation that Lufthansa person-
_________________________________________________________________
2 See FED. R. CIV. P. 50(a).
3 See Malone v. Microdyne Corp. , 26 F.3d 471, 475 (4th Cir. 1994).
4 See Harper v. Commonwealth, 196 Va. 723, 733, 85 S.E.2d 249, 255
(1955); Merritt v. Commonwealth, 164 Va. 653, 658, 180 S.E. 395, 397
(1935).
5 See McReynolds v. Commonwealth , 177 Va. 933, 943, 15 S.E.2d 70,
74 (1941).

                     3
nel yelled at them, told them to "shut-up," and forced them to watch
Lufthansa employees blow cigarette smoke into each other's face,
does not rise to the level of assault. Words alone, no matter how
grievous or insulting, are not sufficient to constitute an assault,6 and
merely observing cigarette smoke blown into a sibling's face does not
create or threaten harm to the observer. The alleged action must indi-
cate a present intent and ability to do bodily harm to the aggrieved
party. Therefore, the district court did not err in directing a verdict for
Lufthansa on the assault claims.

Further, the Appellants failed to present any evidence that Lufthan-
sa's actions were willful and so outrageous that they exceeded all pos-
sible bounds of decency and were intolerable in a civilized society.7
Liability arises only when the emotional distress is extreme and only
where the distress inflicted is so severe that no reasonable person
could be expected to endure it.8 At best, the Appellants alleged con-
duct by Lufthansa employees that was rude and a poor business prac-
tice, but it was not so outrageous as to be actionable under Virginia
law.

Finally, Moshari's claim that a flight attendant's blowing of smoke
in her face constituted a battery is without merit. A battery does not
exist under Virginia law unless a plaintiff alleges that a physical
touching occurred and that damages resulted from the touching.9
Moreover, a review of Virginia cases does not reveal one decision
where second-hand smoke constituted a battery. Thus, the district
court did not err in finding that Moshari failed to state a battery under
Virginia law.

Furthermore, the Appellants' assertion that the jury should have
_________________________________________________________________
6 See Harper, 196 Va. at 733, 85 S.E.2d at 252.
7 See Russo v. White, 241 Va. 23, 27, 400 S.E.2d 160, 163 (1991).
8 See Russo, 241 Va. at 27, 400 S.E.2d at 163; see also Ruth v.
Fletcher, 237 Va. 366, 368, 377 S.E.2d 412, 413 (1989) (liability exists
only where conduct is outrageous and intolerable in that it offends
against generally accepted standards of decency and morality).
9 See Seegars v. Commonwealth, 18 Va. App. 641, 644, 445 S.E.2d
720, 722 (1994).

                     4
been allowed to decide the issue of punitive damages is without merit.
The Appellants presented absolutely no evidence that Lufthansa
authorized or ratified the aircrew's alleged tortious actions, and in
Virginia, a corporation must authorize or ratify the acts of its employ-
ees before punitive damages can be imposed upon it. 10

Accordingly, we affirm the district court's orders to exclude evi-
dence and to grant a directed verdict to Lufthansa on the Appellants'
claims for assault, intentional infliction of emotional distress, punitive
damages, and Moshari's battery claim. Additionally, we affirm the
jury's verdict on Golesorkhi's battery claim. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED
_________________________________________________________________
10 See Freeman v. Sproles, 204 Va. 353, 358, 131 S.E.2d 410, 414
(1963).

                     5